--------------------------------------------------------------------------------


DATED
2004
 
CME Romania BV
 
 
- and -
 
 
Adrian Sarbu
 
 
- and -
 
 
Rootland Trading Ltd
 
 
 
 
 
 
PUT OPTION
 
 
 
 
 
 
 
 
 
 
 
Ref: OMM/CMO





        

--------------------------------------------------------------------------------

 




THIS Deed is made […] July 2004


BETWEEN



(1) Adrian Sarbu, a Romanian citizen, with his domicile at Calea Dorobantilor
nr. 230, sector 1, Bucharest, holder of ID card seria RT no. 000114, issued by
SEP on 29 October 1998, CNP 1550418400654, (hereinafter "Sarbu");




(2) Rootland trading Limited, a Cypriot company with its registered office at
Julia House, 1st Floor, 3 Themistocles Dervis Street, CY-1066, Nicosia,
represented by its director Lakis Theodorou, (hereinafter "Rootland")



Sarbu and Rootland together (the "Seller"); and



(2) CME Romania BV, a Dutch limited liability company, company number 33246826
with its registered office at Birkstraat 89, Soest, 3768 HD, The Netherlands,
represented by Alphons van Spaendonck and Pan Invest BV

       (the "Buyer").




INTRODUCTION



(A) Pro TV SA (the "Company") was incorporated in Romania with the company
number CUI 2835638 and has its main office at 109 Blvd. Pache Protopopescu,
Sector 2, Bucharest and has an authorised and paid up share capital of ROL
123,300,000 divided into 1233 of nominal shares of ROL 100,000 each.




(B) The Seller is the registered holder of 246 of nominal shares of ROL 100,000
each in the capital of the Company, of which Sarbu holds 185 and Rootland the
remaining 61 (the "Shares").




(C) The Seller and the Buyer have agreed that the Seller may require the Buyer
to buy the Shares on the terms set out below.



AGREED TERMS


 

1. Definitions and Interpretation

 

1.1 Definitions

 
In this deed:
 
"Business Day" means a day other than a day which is a Saturday, a Sunday or
public holiday in The Netherlands or Romania;
 


 


        

--------------------------------------------------------------------------------

 




 
"Insolvency Event" in relation to the Seller. Buyer or the Company, means any of
the following:
 

(a) dissolution and voluntary liquidation proceedings being initiated against
Pro TV SA, based on the provisions of Romanian law 31/1990 as a result of a
decision of the GMS taken without the positive vote of the Seller or the Buyer;
or

 
reorganising and judiciary liquidation proceedings being declared against Pro TV
SA, based on the provisions of Romanian law 64/1995 by a third party
 

  (a) a meeting of creditors being held or an arrangement or composition with or
for the benefit of its creditors being proposed by or in relation to the Seller,
the Buyer or the Company;

 

  (b) a receiver or other similar person taking possession of or being appointed
over or any distress, execution or other process being levied or enforced (and
not being discharged within seven days) on the whole or a material part of the
assets of the Seller, the Buyer or the Company;

 

  (c) a petition being presented (and not being discharged within 28 days) or a
resolution being passed or an order being made for the administration or the
winding-up, bankruptcy or dissolution of the Seller, the Buyer or the Company;

 

  (d) the happening in relation to the Seller, the Buyer or the Company of an
event analogous to any of the above in any jurisdiction in which it is
incorporated or resident or in which it carries on business or has assets;

 
"First Option Notice" means the first notice from the Seller requiring the Buyer
to buy 61 of the 246 Shares, being approximately 5% of the total outstanding
share capital of the Company;
 
"First Option Period" means the period from 1 March 2006 and ending at midnight
on 28 February 2009; and
 
Second Option Notice" means the second notice from the Seller requiring the
Buyer to buy the remaining 185 from the original 246 Shares, being approximately
15% of the share capital of the Company, if the First Option has been exercised
or 100% of the Shares, being approximately 20% of the share capital of the
Company, if the First Option Notice was not exercised during the First Option
Period;
 
"Second Option Period" means the period starting on 1 March 2009 and ending on
28 February 2029;
 


 


        

--------------------------------------------------------------------------------

 




 
"Option Price" means for both the First and the Second Option, the value of the
stake available to the Buyer to purchase established as follows:
 

  (i) The Seller and the Buyer each appoint and pay for their own
internationally recognised bank to prepare a valuation of the Shares. So long as
the mid-point of each of the valuation spreads are within 15% of each other, the
average of the mid-points of both valuations shall be used to establish the
purchase price; however,

 

  (ii) Should the mid-points from the spreads of each of the valuations be more
than 15% apart, both banks would appoint a third bank to carry out a third
valuation. The cost of this valuation would be split between the Seller and the
Buyer. The purchase price would then be established by taking the triangulated
average of the mid-point of the spread of each of the three valuations,

 

  (iii) The minimum price to be paid by the Buyer for both the First and Second
Option, shall be established as follows:

 

  (A) For the Buyer to agree to pay a minimum price for either the First and
Second Option, each must be exercised simultaneously with the put options
available to the Seller for his shareholding in Media Pro International SA as
set out in a put option agreement between the Buyer and the Seller signed as at
the date of this deed (hereinafter the "MPI Deed");

 

  (B) The minimum price will be set for the shares transferred under the First
Option coupled with the shares transferred under the first option set out in the
MPI Deed. Similarly the minimum price for the Second Option is agreed as a total
amount for those shares transferred in addition to the shares transferred under
the second option set out in the MPI Deed;

 

  (C) The allocation of the minimum price between the shares to be transferred
under the First Option and the first option set out in the MPI Deed and
similarly between the Second Option and the second option set out in the MPI
Deed shall be agreed between the Buyer and the Seller on the basis of the
independent valuations performed at that time the options are exercised for both
Pro TV SA and Media Pro International SA;

 


 


        

--------------------------------------------------------------------------------

 




 

  (D) The minimum price for a simultaneous transfer of shares under the First
Option and first option under the MPI Deed will be United State Dollars One
Million Four Hundred and Fifty Thousand (US$ 1,450,000) per percentage point
from the share capital of both Pro TV SA and Media Pro International SA
together. By way of example a transfer of 5% of the share capital of Pro TV SA
from the Seller to the Buyer with a simultaneous transfer of 5% of the share
capital of Media Pro International SA from the Seller to the Buyer would result
in a payment by the Buyer to the Seller of United States Dollars Seven Million
Two Hundred and Fifty Thousand (US$ 7,250,000);

 

  (E) The minimum price for a simultaneous transfer of shares under the Second
Option and second option under the MPI Deed will also be United State Dollars
One Million Four Hundred and Fifty Thousand (US$ 1,450,000) per percentage point
from the share capital of both Pro TV SA and Media Pro International SA together
as more particularly described in the above sub-paragraph (D).

 
 

2. Put option

 

2.1 Upon the Seller giving to the Buyer the First Option Notice during the First
Option Period, the Buyer, subject to clause 3, shall buy and the Seller with
full title guarantee shall sell 61 of the 246 Shares at the Option Price.

 

2.2       Upon the Seller giving to the Buyer the Second Option Notice during
the Second Option Period, the Buyer, subject to clause 3, shall buy and the
Seller with full title guarantee shall sell 185 of the Shares, if the First
Option Notice was issued and exercised or 100% of the Shares if it was not, both
at the Option Price.

 
 

3. No transfers of shares or change in capital of the Company

 
Until the earlier of completion of the sale of the Shares and the exercise of
the Second Option Notice:
 


 


        

--------------------------------------------------------------------------------

 




 

  (a) Neither the Seller or the Buyer shall transfer any shares in the Company
to any other person unless agreed by both the Buyer and the Seller in writing in
advance of any such transaction;

 

  (b) The Seller and the Buyer shall exercise their rights as shareholders in
the Company so as to procure that the Company does not issue, consolidate,
sub-divide or convert any of its shares unless agreed by both in writing in
advance of any such event; and

 

  (c) The Seller shall not pledge or otherwise grant any lien or other
encumbrance over any of the Shares without the prior consent of the Buyer.

 

4. Convenants

 
The Seller agrees that upon exercising the Second Option the Company will retain
ownership of the brands created by the Company, including but not limited to Pro
TV, Acasa, Pro TV International and Pro Cinema.
 
 

5. Notices and other communications

 

5.1 Where this deed provides for the giving of notice or the making of any other
communication, such notice or communication shall not be effective unless given
or made in writing in English in accordance with the following provisions of
this clause.

 

5.2 Any notice or communication to be given or made under or in connection with
this deed may be:

 

  (a) delivered or sent by post to:

 

 
the Seller
Adrian Sarbu
   
at Calea Dorobantilor nr. 230, sector
   
1, Bucharest, Romania
       
the Buyer
Alphons van Spaendonck
   
Birkstraat 89, 3768 HD Soest, The
   
Netherlands



(such addresses being referred to below as the "Postal Address" of the relevant
party); or
 

  (b) sent by fax, to:

 

 
the Seller
fax: 00 40 21 2050315
   
asarbu@mediapro.ro
 
the Buyer
00 31 35 603 0359
   
sin.fid@consunet.nl






       

--------------------------------------------------------------------------------

 


and shall be marked in the case of the Seller for the attention of Adrian Sarbu
and in the case of the Buyer for the attention of Alphons van Sapendonck.
 

5.3 Any notice or other communication so delivered or sent shall subject to the
provisions of clause 4.4(c) be deemed to have been served at the time when it
arrives at the address to which it is delivered or sent except that if that time
is between 5.30 p.m. on a Relevant Day and 9.00 a.m. on the next Relevant Day it
shall be deemed to have been served at 9.00 a.m. on the second of such Relevant
Days.

 

5.4 Where either party has given notice to the other of any different address or
number to be used for the purposes of this clause then such different address or
number shall be substituted for that shown above.

 
For the purposes of this clause:
 

  (a) "Relevant Day" means any day other than a Saturday, Sunday or a day which
is a public holiday at the Postal Address of the receiving party;

 

  (b) any reference to a time is to the time at the Postal Address of the
receiving party;

 

  (c) reference to an electronic communication (including a fax) being received
shall, in the case of a party which is a corporate body or partnership, mean
receipt at the first device hosting electronic communication services for that
corporate body or partnership at which it is received and, in the case of a
party who is an individual, shall mean receipt on a device owned (or used for
reading electronic communications) by the individual which receipt shall,
notwithstanding the provisions of clause 4.3, and in the absence of evidence of
earlier receipt, be deemed to have occurred 96 hours after sending; and

 

  (d) "electronic communication" has the same meaning as in the Electronic
Communications Act 2000.

 
 

6. Miscellaneous

 

6.1 The terms of this deed are confidential and no party shall make any
statement about its contents unless the Seller and the Buyer have approved it in
writing.

 

6.2 No term of this deed shall be varied except in writing signed by all of the
parties.




        

--------------------------------------------------------------------------------

 

 

6.3 The headings to the clauses in this deed are for ease of reference only and
do not form part of this deed.

 


 

7. Entire agreement

 

7.1 This deed:

 

  (i) constitutes the entire agreement between the parties about the subject
matter of this deed; and

 

  (ii) (in relation to such subject matter) supersede all earlier discussions,
understandings and agreements between any of the parties and all earlier
representations by any party.

 
The parties have not entered into this deed in reliance upon, nor have they
given, any representation, warranty or promise except as expressly set out in
this deed.
 

7.2 If a party has given any representation, warranty or promise then, (except
to the extent that it has been set out in this deed) the party to whom it is
given waives any rights or remedies which it may have in respect of it.

 

7.3 This clause shall not exclude the liability of any party for fraudulent
misrepresentation or concealment or any resulting right to rescind this deed.

 


8. Governing law

 
The governing law of this deed is that of England and Wales.
 
 

9. Jurisdiction

 

9.1 The courts of England and Wales have non- exclusive jurisdiction to settle
any claim or dispute arising out of or in connection with this deed. The parties
to this deed irrevocably submit to such jurisdiction and waive any objection to
it, on the ground of inconvenient forum or otherwise. A judgment, order or
decision of those courts in respect of any such claim or dispute may be
recognised or enforced by any courts of any state which, under the laws and
rules applicable in that state, are competent or able to grant such recognition
or enforcement; and

 


 


        

--------------------------------------------------------------------------------

 




 

9.2 Notwithstanding the submission to that exclusive jurisdiction, and subject
to clause 8.3 below any party to this deed may bring proceedings in the courts
of any other state which have jurisdiction for reasons other than the parties'
choice, for the purpose of seeking:

 

  (a) an injunction, order or other non-monetary relief (or its equivalent in
such other state); and/or

 

  (b) any relief or remedy which, if it (or its equivalent) were granted by the
courts of England and Wales, would not be enforceable in such other state.

 


This deed has been entered into as a deed and delivered on the date shown on the
first page.


SIGNED as a deed by Adrian Sarbu
)/s/ Adrian Sarbu

 
in the presence of:
)
 
 

     
Witness:
Signature………….
   
Name……………….
   
Occupation…………
   
Address……………
             





EXECUTED as a deed by Rootland
)
Trading Ltd. acting by Lakis Theodorou
)
a director
)
       
/s/ Lakis Theodorou 
   
Director
 





EXECUTED as a deed by CME Romania BV
)
acting by Alphons van Spaendonck a director
)
and Pan Invest BV, a director
)
       
/s/ Alphons van Spaendonck
   
Director
         
/s/ Pan Invest BV 
   
Director
 












--------------------------------------------------------------------------------

     